                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

JOSHUA GARTON,                                     )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )       Civil No. 3:21-cv-00338
                                                   )       Judge Trauger
W. RAY CROUCH, ET AL.,                             )
                                                   )
        Defendants.                                )

                                           ORDER

        The plaintiff has filed a Motion for Leave to File an Amended Complaint (Doc. No. 38),

to which no timely opposition has been filed. The motion is therefore GRANTED, and the Clerk

shall file the Amended Complaint attached to the motion (Doc. No. 38-1).

        It is further ORDERED that the three pending Motions to Dismiss (Doc. Nos. 11, 25, 28)

and the pending Motion to Strike (Doc. No. 23) are TERMED AS MOOT. It is further

ORDERED that the initial case management conference is hereby RESET for Wednesday,

September 8, 2021 at 2:00 p.m.

        It is so ORDERED.



                                                   ________________________________
                                                   ALETA A. TRAUGER
                                                   U.S. District Judge




     Case 3:21-cv-00338 Document 44 Filed 08/17/21 Page 1 of 1 PageID #: 1754
